Order filed, June 22, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00188-CR
                                    ____________

                            ELTON BAZILE, JR., Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 400th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCR-055028


                                          ORDER

       The reporter’s record in this case was due May 25, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Karen Romeo Rothman, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                        PER CURIAM